DETAILED ACTION
	Claims 1-10, and 12-15 are pending.
	The prior art rejections on claims 1-5, and 12-14 are maintained. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-5 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0240838) in view of Koshika (US 2015/0162614) and Willis (US 2014/0343177).
	Regarding claims 1, 2, 10, and 12-14 Hayashi teaches a sulfide based electrolyte comprising for example a reaction product of Li2S and P2S5 (alkali metal, sulfur element, and phosphorous element) (par. 10-13, 83). Hayashi further teaches that the electrolyte may comprise LiI (alkali metal halide, halogen) (par. 41).  Hayashi teaches that the electrolyte may be a reaction product of a sulfur element and a phosphorous element in a solution of hexane (par. 83).
	Hayashi does not teach that the solvent is electron withdrawing.  However, Koshika teaches a similar sulfide based electrolyte whereby the solvent can be a nonprotic solvent such as hexane (par. 176-182).  In addition, Willis teaches that suitable nonprotic solvents include hexane or chlorobenzene (benzene group with halogen) (par. 119).  Therefore, it would have been obvious to one of ordinary skill in the art to use chlorobenzene in the reaction of Hayashi because Koshika teaches that a nonpolar solvent is preferable and Willis teaches that chlorobenzene is a suitable nonprotic solvent.
	Regarding claims 3-5, Hayashi teaches that the phosphorus compound may be phosphorus sulfide (par. 10-13, 83).  Hayashi teaches that a halogen element may be included in the electrolyte but does not teach that an alkali halogen is reacted with the sulfur, phosphorus, and alkali (par. 41).  However, Koshika teaches that adding a halogen to the reaction can improve the discharge voltage of a battery (par. 30, 153).  Therefore, it would have been obvious to one of ordinary skill in the art to react an alkali metal halide such as lithium Iodide with the sulfur, phosphorus, and alkali components of Hayashi because Koshika teaches that such a method can improve the discharge voltage.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2016/0190638).
	Regarding claim 15, Sugiura teaches a method of making a sulfide based electrolyte comprising a reaction product of Li2S and P2S5 (alkali metal, sulfur element, and phosphorous element) that are reacted in the oganic solvent hexane (par. 89-98). Sugiura teaches that the lithium conductivity of the electrolyte may be up to 4.63 x 10-3 S/cm (par. 121-135, table 3). Sugiura does not teach that the conductivity is up to 5.44 x 10-3 S/cm.  However, Sugiura teaches that high conductivities are desired and that manipulating variables like grain size can increase the conductivity (par. 121-135, table 3).  Therefore, it would have been obvious to one of ordinary skill in the art to make the conductivity of the electrolyte of Sugiura meet the claimed range because Sugiura teaches that higher conductivities are preferred and that conditions can be changed to make the conductivity higher.

Allowable Subject Matter
Claims 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Hayashi combination does not teach that the halogen present is that in formula I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729